                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA HLED
                          CHARLOTTE DIVISION          CHARL9TTE, Nc

                                 DOCKET NO.: 3:20CR5                       JAN 1 62020
                                                                      US D]STRICT COURT
UNITED STATES OF AMERICA                       )                    WESTERN DISTRICT OF NC
                                               )
    V.                                         )       CONSENT ORDER AND
                                               )     JUDGMENT OF FORFEITURE
JONATHAN DUJAN GARDIN                          )

       BASED UPON the Defendant's plea of guilty and finding that there is a nexus
between the property listed below and the offense(s) to which the Defendant has pled
guilty and that the Defendant (or any combination of Defendants in this case) has or
had a possessory interest or other legal interest in the property, IT IS HEREBY
ORDERED THAT:

         1.   The following property is forfeited to the United States pursuant to 18
U.S.C. 5924 and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. S 853(n),
pending final adjudication herein:

         One Taurus Model 65, .38 caliber special revolver, serial number
         MF10696 and amrnunition; and

         Approxirnately $195 in United States currency.
         2. The United States Marshals Service, the investigative agency, and"/or
the agency contractor is authorized to take possession and maintain custody of the
above specifi.c asset(s).

         3.   If   and to the extent required by Fed. R. Crim. P. 32.2GXG),   2l U.S.C.   S

853(n), and-/or other applicable law, the United States shall publish notice and
provide direct written notice of forfeiture.

         4.   Any person, other than the Defendant, asserting any legal interest in
the property may, within thirty days of the publication of notice or the receipt of
notice, whichever is earlier, petition the court for a hearing to adjudicate the validity
of the alleged interest.

         5.    Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the
United States Attorney's Offrce is authorized to conduct any discovery needed to
identifir, Iocate, or dispose of the property, including depositions, interrogatories, and
request for production of documents, and to issue subpoenas pursuant to Fed. R. Civ.
P.45.

       6. As to any specifrc assets, following the Court's disposition of all timely
petitions, a final order of forfeiture shall be entered. If no third party files a timely
petition, this order shall become the final order of forfeiture, as provided by Fed. R.
Crim. P. 32.2(c)(2), and the United States shall have clear title to the property, and
shall dispose of the property according to law.

       The parties stipulate and agree that the aforementioned asset(s) constitute
property derived from or traceable to proceeds of Defendant's crime(s) herein or
property used in any manner to facilitate the commission of such offense(s) and are
therefore subject to forfeiture pursuant to 18 U.S.C. S 924 and./or 28 U.S.C. $ 2461(c).
The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment against
Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceefing regarding any of this property, Defendant
hereby withdraws that claim. If Defendant has not previously submitted such a claim,
Defendant hereby waives all right to do so. As to any frrearms listed above and./or in
the charging instrument, Defendant consents to destruction by federal, state, or local
Iaw enforcement authorities upon such legal process as they, in their sole discretion
deem to legally sufficient, and waives any and aII right to further notice of such
process or such destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY


                                               ,JONATHAN
                                                              DUJAN GARDIN
Assistant United States Attorney                Defendant



                                               DAVID A. BROWN, ESQ.
                                               Attorney for Defendant

Signed this   the      y of January,2O2O.




                                         UNITED STATES                             DGE
